United States Court of Appeals
                      For the First Circuit

No. 20-1093

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                        JOHN H. NARDOZZI,

                      Defendant, Appellant.


                           ERRATA SHEET

     The opinion of this Court, issued on June 24, 2021, is amended
as follows:


     On page 3, line 16, please remove the underlining from the
space before "Mubayyid".